—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated November 29,1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The plaintiff was injured when she slipped and fell on a patch of ice in front of the defendant’s store. There is no evidence that the defendant increased the hazard inherent in the icy condition by undertaking to remove the snow and ice on the sidewalk. Consequently, the Supreme Court erred in denying the defendant’s motion for summary judgment (see, Spicehandler v City of New York, 279 App Div 755, affd 303 NY 946; Horan v Molberger, 38 AD2d 587). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.